BOWMAN, Circuit Judge,
dissenting.
The magistrate judge accepted, as does the Court’s opinion, the proposition that it is impermissible to use a stun gun to inflict punishment or to set an example for other prisoners. One might wonder whether that proposition is entirely consistent with Hudson v. McMillian, — U.S.-,-, 112 S.Ct. 995, 999, 117 L.Ed.2d 156 (1992) (“the core judicial inquiry is ... whether force was applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm”) (emphasis added). Whatever else the record may show in the present case, it does not show that defendants acted maliciously and sadistically to cause harm. I do hot dwell on this point, however, for here the magistrate judge, having heard the witnesses and having assessed their credibility, found that the stun gun had been used on Hickey in a good-faith effort to maintain discipline and security. Having reviewed the record, and giving due deference to the fact that the magistrate judge was in an infinitely better position than is this Court to evaluate credibility and motive, I cannot *760say that the magistrate judge’s finding is clearly erroneous.
In addition, I believe the Court’s opinion, ante at 757, considerably overstates what the record shows concerning the pain of being shot by a stun gun. The magistrate judge did not make an express finding on that issue, although a rejection of Hickey’s claim of extreme pain may be implicit in the finding of the magistrate judge that the amount of force used to prevent the situation from ■deteriorating into violence was “minimal.” Memorandum Opinion and Order at 8. Two of the officers, Carlton and Reeder, testified that they had personally experienced the effects of the gun. Carlton said it was painful. She added, “Well, to me it is. I can’t stand pain, but it’s a powerful blow.” Transcript of Evidentiary Hearing at 48. Reeder testified that the gun causes no pain, but “incapacitates the person and basically scares them, and it gives you momentary advantage.” Id. at 58. In my view, this record falls short of showing that Hickey suffered a harm sufficiently serious to be cognizable under the Eighth Amendment.
I would affirm the District Court, and therefore I respectfully dissent.